WOOD (Fred B.), J.
This appeal by defendant from a judgment finding her guilty of possession of marijuana in violation of section 11500 of the Health and Safety Code, and from an order denying a new trial, is without merit.
The sole basis of the appeal is the asserted applicabil*583ity of section 11531 of the Health and Safety Code making possession unlawful only when the preparation or compound contains more than two grains of marijuana to each fluid or avoirdupois ounce. Section 11531 was repealed by chapter 955 of the Statutes of 1945 (p. 1839, at p. 1843), effective 15, 1945, five years and four months prior to the of the offense involved.
We have examined the record and find that the evidence, including appellant’s admission and the state chemist’s amply supports the judgment.
The judgment and the order appealed from are affirmed.
Peters, P. J., and Bray, J., concurred.